Citation Nr: 1114268	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  10-08 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of the receipt of death pension. 


REPRESENTATION

Appellant represented by:	[redacted], the Appellant's son 


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to December 1945.  The appellant was previously married to the Veteran, and seeks recognition as his surviving spouse for pension purposes herein.

This appeal comes to the Board on appeal from a rating decision that was issued by the Regional Office in Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

After the Veteran's death, the appellant remarried in September 1976 and that marriage was terminated by the death of the appellant's spouse in June 1991.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran for death pension purposes were not met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.30, 3.55, 3.314 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

This matter is decided by operation of law.  As such the VCAA does not apply as there is no notice or development that could change the outcome.  In any event, any required notice or development has been accomplished.

Entitlement to Recognition as the Veteran's Surviving Spouse for Death Pension

The appellant contends that she should be recognized as the surviving spouse of the Veteran so as to receive death pension benefits.

Certain VA death benefits, including death pension, dependency and indemnity compensation (DIC) benefits, and accrued benefits are payable to a Veteran's surviving spouse. 38 U.S.C.A. §§ 1310, 1541.

"Spouse" is defined as by regulation as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)." 38 C.F.R. § 3.50(a).  38 C.F.R. § 3.1(j) defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued." Id.

A "surviving spouse" is defined as a member of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55, has not remarried and has not since the death of the Veteran and after September 19, 1962 held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting. 38 C.F.R. § 3.50 (b).  

38 C.F.R. § 3.55 provides that remarriage of a surviving spouse does not bar the furnishing of benefits to the surviving spouse if the marriage was void or annulled.  Further, on or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, who, but for the remarriage, would be considered the surviving spouse, provided that the marriage was terminated by death or dissolved by a court with basic authority to render a divorce decree, will not bar furnishing benefits.  Further, on or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of DIC benefits unless the Secretary determines that the divorce or annulment was secured through fraud or collusion.  On or after December 1, 1999, remarriage of a surviving spouse terminated by death, divorce, or annulment will not bar the furnishing of benefits relating to medical care for survivors and dependants under 38 U.S.C. § 1781, educational assistance under 38 U.S.C. chapter 35, or housing loans under 38 U.S.C. chapter 37, unless the Secretary determines that the death or annulment was secured through fraud or collusion.  38 C.F.R. § 3.55.

In this case, the appellant and the Veteran were married in August 1942.  The marriage was terminated by the death of the Veteran in January 1971.  The appellant remarried in August 1976.  That marriage was terminated by the death of the appellant's second spouse in June 1991.   Because the appellant remarried, and her situation does not fit within one of the exceptions set forth in 38 C.F.R. § 3.55, she may not be considered the surviving spouse of the Veteran for the purposes of receiving death pension benefits.

The appellant argues that the limitation of the exception set forth in 38 C.F.R. § 3.55 to marriages that were terminated prior to November 1, 1990 is unfair and that her situation should therefore be deemed as falling into this exception, notwithstanding that her second marriage was not terminated until June 1991.  She also indicated that she might have divorced her second husband prior to November 1, 1990 if she had been aware that this was necessary in order to become eligible for death pension benefits based on her first husband's service.  Finally, she argued that her second husband, while not a Veteran, also provided a valuable contribution to the war effort during World War II. With respect to these arguments, the Board notes that it is without jurisdiction to award benefits that are not permitted by statute or regulation.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board is bound by the laws passed and the regulations promulgated by the Department.  38 U.S.C.A. § 7104.  As set forth above, relevant statutes and regulations bar recognition of the appellant as the surviving spouse of the Veteran for purposes of receiving death pension.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable herein because the preponderance of the evidence establishes that the appellant does not meet the criteria to receive pension benefits based on her marriage to the Veteran.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Recognition as the surviving spouse of the Veteran for purposes of the receipt of death pension benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


